Lahtinen, J.
Appeal from an order of the Supreme Court (Lamont, J.), entered October 17, 2005 in Albany County, which classified defendant as a risk level II sex offender pursuant to the Sex Offender Registration Act.
Defendant pleaded guilty to sexual abuse in the first degree and was sentenced to a five-year prison term. In anticipation of his release from prison, Supreme Court designated him as a risk level II sex offender in accordance with the Sex Offender Registration Act (see Correction Law art 6-C). Defendant now appeals and we affirm.
We are unpersuaded by defendant’s argument that his risk level classification was unsupported by the requisite clear and convincing evidence (see Correction Law § 168-n [3]). Contrary to defendant’s assertion, Supreme Court’s assessment of 20 points for a continuing course of sexual misconduct was supported by reliable hearsay in the form of the victim’s statement and defendant’s admission contained in the presentence investigation report (see Correction Law § 168-n [3]; People v Dickison, 24 AD3d 980, 981 [2005], lv denied 6 NY3d 709 [2006]; People v Dort, 18 AD3d 23, 25 [2005], lv denied 4 NY3d 885 [2005]). As for defendant’s claim that he was entitled to a downward departure to risk level I status, we have reviewed his *1021alleged mitigating factors and find that they do not warrant such a modification (see People v Zehner, 24 AD3d 826, 827 [2005]).
Defendant’s remaining contentions, to the extent not specifically addressed herein, have been examined and are without merit.
Mercure, J.P., Peters, Spain and Rose, JJ., concur. Ordered that the order is affirmed, without costs.